PER CURIAM.
The parties challenge several aspects of an order which dissolved their marriage and made various awards. Among other contentions, the appellant asserts that the appellee should not have been granted the right to use fertilized eggs or embryos which were cryopreserved. Suggesting that the matter is moot, the appellee has advised this court that she no longer has any desire for such use. We therefore amend the challenged order so as to delete all provisions relating to the fertilized eggs or embryos. As amended, the order is affirmed.
SMITH, ZEHMER and ALLEN, JJ., concur.